Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-9, 11-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication 2015/0166906 to Pintar.
Regarding Claim 1, Pintar discloses a lubrication oil production process in which an unconverted oil (UCO) feedstock is contacted with an adsorbent, which is operable to remove PNA (compounds comprised of polynuclear aromatics) having five, six, or more aromatic rings. (Pintar, para. [0020]). While Pintar does not expressly teach that less than 100 ppm of five and six aromatic rings will be present in the effluent, the qualities of the effluent are a recitation of the intended result of positively recited steps.  Because the same steps are performed on the same feedstock, the effluent of the process is expected to be the same.  In the alternative, it would be obvious to remove detrimental contaminants (PNAs) from the process, to avoid the detrimental impact on lube base quality. (Pintar, para. [0005]).  The degree of removal, to include 100ppm, could be selected by the practitioner of ordinary skill to meet quality standards, within the bounds of the removal process. 
Regarding Claim 2, the adsorbent is activated carbon. (Id. at para. [0010]).
Regarding Claim 3, the treated UCO may be dewaxed and hydrofinished; dewaxing and hydrofinishing catalysts are used. (Id. at para. [0024] and [0027]).
Regarding Claims 4 and 7, Pintar teaches that activated carbon is suitable to remove “six or more” ring aromatics, which include 7 or more rings. (Id. at para. [0020]).  Therefore the “PNA” adsorbent is also a “HPNA” adsorbent.
Regarding Claim 5, Pintar does not teach that the HPNA contacting step occurs before the PNA contacting step. However, the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
Regarding Claim 8, Pintar teaches that the UCO feedstock may be a hydrocracked gas oil. (Id. at para. [0018]). Hydrocracking over a catalyst and fractionating the feedstock is implied. 
Regarding Claim 9, Pintar teaches that heavier feedstocks may be processed in accordance with its disclosure. (Id.)  The person of ordinary skill in the art would be motivated by this suggestion to fractionate UCOs to obtain a heavier feedstock.
Regarding Claim 11, the foregoing reference does not teach a sensor and a transmitter.  However, the inclusion of a generic sensor and transmitter is merely an automation of a manual process. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)
Regarding Claims 12-13, Pintar discloses a lubrication oil production process in which an unconverted oil (UCO) feedstock is contacted with an adsorbent, which is operable to remove PNA 
Regarding Claim 15, Pintar teaches that the UCO feedstock may be a hydrocracked gas oil. (Id. at para. [0018]). Hydrocracking over a catalyst and fractionating the feedstock is implied.
Claims 4-6, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pintar as applied to claim 1 above, and further in view of U.S. Patent 5,190,633 to Fetzer.
Regarding Claims 4-6, & 10, Fetzer teaches that certain high molecular weight PNAs (equivalent to HPNA in the present claims) such, dicoronylene (having 15 rings), coronylovalene (having 18 rings), are relatively stable as compared to relatively lighter polynuclear compounds such as benzocoroenene (8 rings) and coronene (7 rings) and ovalene (ten rings). (Fetzer, col. 3, ln. 36-54).  Fetzer further teaches that these compounds will displace the relatively lighter species out of absorber columns. (Id. at ln. 55-62).   While Fetzer does not teach two steps of HPNA/PNA adsorbent contacting, it does recognize that common PNA adsorbents have different affinities for different PNA compounds. (Id. at col. 5, ln. 16-40). 
Thus, the person of ordinary skill in the art would be motivated by Fetzer’s disclosure to utilize an adsorbent having desired adsorbing qualities to remove the fouling dimers, would be cognizant that the dimers would cause elution of the lighter PNAs (ovalene and below), and would be motivated by the Pintar) to eliminate those compounds.  Because Fetzer teaches that different adsorbents may have better results for particular compounds, it would be obvious to utilize those compounds which perform best, to include one adsorbent for dimers, and one for PNAs having a different composition (such as the suggested molecular sieves or activated alumina of Pintar, col. 5, ln. 27-29). 
Regarding Claim 14, the combination of Pintar and Fetzer as noted in the rejection to Claim 4, teach that both heavy PNAs (equivalent to Pintar’s polyaromatic dimers) and PNAs cause fouling problems, and Fetzer teaches that these PADs will cause lighter PNAs to elute past the PAD adsorption bed.  Thus, it would be obvious to the person of ordinary skill in the art at the time of filing to contact the HPNA followed by the PNA adsorbents, to remove the maximum amount of fouling/contaminant species.
Allowable Subject Matter
Claims 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  Consider the closest prior art, Pintar as modified by Fetzer.  Fetzer provides disclosure as to why one of ordinary skill in art would want to treat a heavier fraction of aromatics over a different adsorbent than one effective for five and six ring aromatics. However, Fetzer is concerned with polyaromatic dimers having 15 to 18 rings, and which cause relatively lighter (10 aromatic rings and below) polynuclear aromatics to elute due to saturation on the adsorbent.  However, the present invention is concerned with a cut point of seven aromatic rings, which would be encompassed under Fetzer’s scheme as a lighter-than-Fetzer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK N MUELLER whose telephone number is (571)270-5913.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.